Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-9 and 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al. (US Patent Application Publication 2020/0177683).
Regarding claims 1 and 11-12 Zhao et al. discloses an apparatus /method to vary resources associated with a network function virtualization according to at least one performance metric associated with a characteristic of the network function virtualization; the apparatus circuitry to (see fig. 2E, see [0004] a method for optimizing an adaptive homing tool as a virtual network function in a distributed group communication system)
a. instantiate the network function virtualization (see [0005] instantiating an adaptive homing tool as a virtual network function), 
b. monitoring the network function virtualization to determine at least one performance metric associated with the characteristics of the network function virtualization (see [0005] receiving group member location data for the plural group members in real time, assigning a group control application server to at least one group member when a group member initiates a service request);  and

Machine-readable storage storing machine-executable instructions arranged, when executed or implemented, to implement a method of claim 1.( see [0048] Communication connection 308 may comprise communication media.  Communication media typically embody computer-readable instructions, data structures, program modules or other data)
Regarding Claims 2 and 13 Zhao et al.  discloses everything as applied above (see claims 1 and 12). 
in which said adapting comprises determining from a change control parameter the extent to which a respective changeable characteristic of the network function virtualization can be changed.( see [0037]  Connections for group calls among devices are indicated at L2,L3 show the bearer connections needed if the group server is changed to vAS (routing to vAS))
 Regarding Claims 3 and 14 Zhao et al.  discloses everything as applied above (see claims 1 and 13). 

 Regarding Claims 4 and 15 Zhao et al.  discloses everything as applied above (see claims 1 and 13). 
in which said adapting comprises determining from boundary parameter the extent to which a resource associated with a respective boundary characteristic of the network function virtualization can be varied( see[0045] adaptive homing 260 also incorporates the real time user status and location information from central database 220 to dynamically assign a home application server at 262.  The assignment of a home application server may include a determination of relative latency for each possible server location at 264.  In the examples, =the server location offering the lowest latency may be assigned as a home server based on movement of one or more users within a group to another server location at 265. ) . 
 Regarding Claims 5 and 16 Zhao et al. discloses everything as applied above (see claims 1 and 13). 
 determining from a priority parameter a respective priority associated with a prioritizable characteristic of the virtual network function and in which said adapting is 
 Regarding Claims 6 and 17 Zhao et al.  discloses everything as applied above (see claims 1 and 13). 
in which the at least one performance metric associated with the characteristic of the network function virtualization comprises at least one of a quality of service metric or a class of service metric( see [0045] For example, adaptive homing may consider routing factors including but not limited to: user/group priority, Quality of Service requirement). 
 Regarding Claims 7 and 18 Zhao et al.  discloses everything as applied above (see claims 6 and 17). 
 in which the class of service metric is selected from a plurality of class of service metrics( see [0063] QoS class identifier and bit rates that decide how a certain data flow will be treated in the PCEF and ensures that this is in accordance with the user's subscription profile). 
 Regarding Claims 8 and 19 Zhao et al.  discloses everything as applied above (see claims 1 and 13). 
in which the change control parameter governs the extent to which one or more than one of the following respective changeable characteristics of the network function virtualization can be varied: a. the number of virtual machines supporting the network 
 Regarding Claims 9 and 20 Zhao et al. discloses everything as applied above (see claims 1 and 13). 
varying, in response to the change control parameter, one or more than one of the following respective changeable characteristics of the network function virtualization to influence the performance of the network function virtualization relative to the metric associated with the characteristic of the network function virtualization: a. the number of virtual machines supporting the network function virtualization;  b. the amount of . 
 
Response to Arguments
Claim Rejections - 35 USC § 101
Previous rejection under 35 USC 101 of claims are withdrawn in view of amendment filed 11/03/2021.
4.	Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. 

Examiner respectfully disagrees Zhao et al. teaches in  [0005] receiving group member location data for the plural group members in real time, assigning a group control application server to at least one group member when a group member initiates a service request, wherein the common service tool assigns the group application control server based on at least one of the priority data, group member location data, least network resources used, best path performance, shortest path performance, and quality of service.  The claim limitation covers the singular scenario (“one or more” terminology), therefore reference teaches limitation and claims are not patentable distinct.
 Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803. The examiner can normally be reached M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MON CHERI S DAVENPORT/Examiner, Art Unit 2462                                                                                                                                                                                                        February 20, 2022 

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462